                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

UNITED STATES OF AMERICA

         v.                                          Case No.: 4:19-CR-00020-CDL-MSH-1

RAFAEL PEREZ



                         ORDER ON MOTION FOR CONTINUANCE


         Defendant Rafael Perez has moved the Court to continue the pre-trial hearing of his case,

presently scheduled for July 2, 2019, and to continue the trial until the Court’s January 2020 trial

term. The Government does not oppose this motion.         Defendant was arraigned on June 4, 2019,

and is currently in custody. Additional time is needed for pretrial investigation and research.

The Court finds that it is in the interests of justice to allow the parties to complete investigation

and research and that these interests outweigh the interest of Defendant and the public in a speedy

trial.   Failure to grant a continuance would deny counsel reasonable time for effective preparation

and could result in a miscarriage of justice. Accordingly, Defendant’s Motion for Continuance

[Doc. 19] is GRANTED, and it is hereby ordered that this case shall be continued until the

January 2020 Trial Term before this Court.       The delay occasioned by this continuance shall be

deemed excludable pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. Section 3161.

                         It is SO ORDERED, this 26th day of June, 2019.


                                               s/Clay D. Land
                                               HONORABLE CLAY D. LAND
                                               UNITED STATES DISTRICT COURT
